Citation Nr: 1438371	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of a low back disorder, Agent Orange exposure, and diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which denied the claim.

In March 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic folder.  At that time, he also submitted additional evidence accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c)(2013).  The Board accepts this evidence for inclusion in the record.  

In July 2011, the Board remanded the claim for additional evidentiary development. 

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the last remand, the Veteran has requested that his claim be amended to include service connection for peripheral neuropathy of the lower extremities as secondary to a low back disorder that began during service.  See VA Form 4138, May 2012.  As the Veteran is not currently service-connected for a low back disorder, that theory of entitlement is inextricably intertwined with the current service connection claim of lower extremities peripheral neuropathy, claimed as secondary to Agent Orange exposure or diabetes mellitus, type II.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the issue of entitlement to service connection for peripheral neuropathy of the lower extremities will be deferred pending further appropriate action with regard to the claim for service connection for a back disorder.

As the Veteran claims that his peripheral neuropathy is secondary to a back disorder, he should be provided notice of the information and evidence necessary to substantiate this claim for service connection on a secondary basis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Further, the claim was remanded in July 2011, in part, to obtain a medical opinion as to whether the Veteran's peripheral neuropathy of the lower extremities was related to his in-service herbicide exposure.  The VA examiner in August 2013 provided a negative opinion, reasoning that peripheral neuropathy is not one of the conceded conditions caused by Agent Orange.  The Board finds this rationale to be inadequate.  The unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, an additional opinion is required on remand.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for neuropathy of the lower extremities, dated since October 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate his claim for service connection for peripheral neuropathy of the lower extremities as secondary to a back disorder (see 38 C.F.R. § 3.310); (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  After complying with the duties to notify and assist, issue a rating decision adjudicating the Veteran's claim for service connection for a back disorder.  

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records for peripheral neuropathy from the Bay Pines VA treatment facility, dated since October 2013.

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his currently diagnosed peripheral neuropathy of the lower extremities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy become manifest to a degree of 10 percent or more within one year after the date of his last exposure to herbicides.  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed peripheral neuropathy of the lower extremities had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides.  In providing this opinion, the examiner is advised that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a claimant from establishing entitlement to service connection with proof of actual direct causation, that is, with evidence otherwise linking the claimed condition to his presumed exposure to Agent Orange.  Therefore, a rationale that "peripheral neuropathy is not one of the conceded conditions caused by Agent Orange" is not sufficient.

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities was either (a) caused by, or (b) aggravated by any current diabetes mellitus, type II.  

(d) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities was either (a) caused by, or (b) aggravated by any current back disorder.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim for service connection for peripheral neuropathy of the lower extremities.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

